        Case: 3:19-cv-00198-JGC Doc #: 1 Filed: 01/25/19 1 of 11. PageID #: 1


                                                                          r* l ^   P;'.: 5^



                                                         2018JAH25 PH 2=27
                           THE lINaXED STATES DISTRICT C^.ip^T,, c r,.TrHr.T COURT
                              FOR THE NORTHERN DISTRICTLORLLU'TcS^                        OF OHiO


REGINALD GIBSON,


        PlaintifL
                                                             CASE N  (3-19 CV
V.




DEPARTMl'NT OF REHABILITATION
AND CORRECTION et. a!..
                                                             COMl^LAINT
Lieutenant Miciiaei l.eDesma,                                JURY TRIAL DEMANDED
Sargent Ben Vanllorn, individually
and in their oFticial capaeities.                                       i A I". ^ rr r»   rs r
                                                                  UL. JAmcj b» lAl
        Defendants.                                      MAG. JUDGE JAMES R. KNEPPII
                                        INTRODUCTION




        This is a civil rights action tiled by Reginald Gibson, a slate prisoner, for damages under

42 U.S.C. §1983, alleging he was denied of his right to present testimony from witnesses,

(inmates and staff members), arrange lor the presence of witnesses, the right to a period of time

of no less than twenty-four hours after the service of the conduct report before his appearance at

the RIB in violation of due prt)cess imder the Fourteenth Amendment to the United States

Constitution.
    Case: 3:19-cv-00198-JGC Doc #: 1 Filed: 01/25/19 2 of 11. PageID #: 2



                                      JDRISDiCTlON


1. The Court has jurisdiction over this action under 28 U.S.C. §§ 1331 and 1343(3) and (4).
   The matters in controversy arise under 42 U.S.C. §1983.


2. Venue properly lies in this District pursuant to 28 U.S.C. § 1391(b)(2), because the
   events giving rise to this cause of action occurred at Allen Correctional Institution
   ("ACl") in Lima, Ohio, vvliich is located in the Northern District of Ohio.


3. This action arises under and is brought pursuant to 42 U.S.C. Section 1983 to remedy the
   depravation, under color of state law, of the rights guaranteed by the Fourteenth
    Amendment to the United States Constitution.



4. At all times in which the constitutional violations occurred, all Defendants were at all
   relevant times herein, acting under color of state law within the meaning of §1983.



                                           PARTIES


5. The plaintiff, Reginald Gibson, is and was, at all times relevant hereto, a prisoner in the
   custody of the State Department of Corrections(ODRC). At the time of the events
    relevant hereto, Gibson was incarcerated at Allen Correctional Institution ("ACT')during
   the events described in this complaint.


6. Defendant, Department of Corrections was, at all relevant times hereto, responsible for
   operating and maintaining detention, penal, and corrective institutions within the State of
    Ohio. It is sued in it's official capacity.


7. Defendant, Michael LeDesma. was at all relevant times hereto, a correctional lieutenant

    in charge of the Administrative Segregation Unit at Allen Correctional Institution. He is
   sued in his individual and official capacity.
    Case: 3:19-cv-00198-JGC Doc #: 1 Filed: 01/25/19 3 of 11. PageID #: 3



8. Defendant, Ben VanHorn, is a Sargent was, at all relevant times hereto, a correctional
   officer at Allen Correctional Institution, who at the time of the events described below

   was serving as a sergeant. He is sued in his individual and official capacity.


                                         FACTS




9. In June 2018, PlaintitT, Reginald Gibson, on two occasions received threats of physical
   and bodily harm from his cell mate Byron Harrington- #585-751 in Housing Unit 3A Cell
    112 at the Allen Correctional Institution.



10. Thereafter, Gibson notified Sargent Matt Giddens of 3A Housing Unit regarding the
   threats which Harrington made against him.


11. In June 2018 Sargent Giddens stated to Gibson."He would talk to Harrington about the
    matter."




12. Again, in June 2018 Harrington made serious threats of physical harm to inmate Gibson.


13. In June 2018, Gibson made Sargent Giddens aware of the new threats.


14. In July 2018, Harrington threatened Gibson two times that he would u.se physical force
   against him.


15. Gibson reported this incident to Sargent Giddens.


16. Sargent Giddens stated to Gibson,"He know that Harrington is a bully, so he would
   discuss this serious concern with the 3A Unit Manager, Ira Collier, to resolve this critical
    matter."
    Case: 3:19-cv-00198-JGC Doc #: 1 Filed: 01/25/19 4 of 11. PageID #: 4



17. In July 2018, Plaintiff, Gibson, went to the 3A Housing Unit Manager, Collier, to report
   the serious physical threats of bodily harm that Harrington consistently advanced towards
   him.




18. Unit Manager, Collier, stated to Gibson,"He would speak with Harrington." Collier also
   stated that"He knew that Harrington was a bully type of individual, and he had a pattern
   of intimidating other inmates." Thereafter. Collier indicated to Gibson, he would rectify
   this matter regarding the threats.


19. In June and July 2018, Gibson made requests to Sargent Giddens and Unit Manager
   Collier to move him to another cell to alleviate the critical matter between Harrington and
   himself.



20. Both Sargent Giddens and Unit Manager Collier assured Gibson that Harrington would
   be moved to another cell.



21. Again in the last week of July 2018, Gibson spoke with Collier about moving him to
   another cell, because Harrington were making threats of bodily harm against him that
    were extremely confrontational.


22. Collier stated to Gibson,"Can you wait for a week, because I would like to discuss the
    matter with Sargent Giddens. and for the moment he is on vacation. Additionally, Collier
   stated that Sargent Giddens would return from his vacation in August.


23. In August 2018, Harrington once again threatened Gibson.


24. Gibson immediately reported the incident to Sargent Giddens.


25. Sargent Giddens stated to Gibson,"Didn't Collier take care of this situation. Til talk to
   him, so we can resolve this issue." fhereafter, Giddens assured Gibson that he would
   remedy the situation ASAP.
    Case: 3:19-cv-00198-JGC Doc #: 1 Filed: 01/25/19 5 of 11. PageID #: 5




26. On August 15. 2018. Harrington threatened Gibson at about 9:15 AM,stating to Gibson,
   "1 going to hurt you boy."


27. Thereafter, Gibson immediately went to Sargent Giddens olTiee to report this ineident.
   Explaining that Harrington beeame extremely irate with him and made a serious threat to
   eause him harm.



28. Sargent Giddens stated to Gibson,"I'm busy right now and 1 don't have time to deal with
   this beeaiise I'm sending an e-mail to the Deputy Warden."


29. On August 15"', 2018, upon leaving for ehow, Gibson sent a kite to Unit Manager
   expressing the urgency to either, move him to another cell, or move Harrington, because
   he feared that Harrington was going to attack him on this particular day.


30. On August 15"', 2018 at approximately 3:55 P.M., Harrington assaulted Gibson.

31. Gibson reported the assault to the correctional officer which was on duty.


32. Thereafter, both, Harrington and Gibson were taken to the punitive Segregation Unit of
   the Allen Correctional Institution.



33. On August 15"', 2018, a Conduct Report was written by Sargent Giddens at 4:10 PM. In
   his report it stated,"there was a possible altercation that had occurred between Gibson
   #643-525 and inmate Harrington#585-751 in H3A Cell 1 12."


34. On August 29"', 2018. an investigation was completed. It was determined that there was a
   fight between the two inmates.


35. Gibson was charged with a rule 19 violation for fighting.


36. On August 30"', 2018 a copy of the conduct report was served upon Gibson at 6:56 AM.
   By an unknown segregation housing unit correctional officer.
    Case: 3:19-cv-00198-JGC Doc #: 1 Filed: 01/25/19 6 of 11. PageID #: 6




37. On August 30''', 2018 about 6:50 AM Gibson was removed from his cell in the
   segregation unit and taken for the reading of the Conduct Report.


38. On August 30"', 2018 about 7:00 AM,Sargent Vanl lorn read the Conduct Report to
    Gibson.



39. Gibson was found guilty of a rule 19 violation by Sargent VanHorn.


40. On August 30"', 2018, Sargent VanHorn asked Gibson if he wanted to call any witnesses
   on his behalf to appear at the RIB hearing for his defense.


41. Gibson unambiguously slated,"Yes." Gibson told Sargent VanHorn that he wanted to
   call Sargent Giddens, 3A Unit Manager, Collier, and Inmate Robeif Frost #347-011 of
    Housing Unit 3A.


42. Thereafter, Sargent VanHorn checked the "yes" box, thereby, acknowledging Gibson's
   request.


43. Lt. LeDesma sat in with Sgt. VanHorn while he read the Conduct Report to Gibson. Lt.
    LeDesma stated to Gibson,"You cannot call Sargent Giddens to be your witness because
    he is the charging officer to the incident."


44. Thereafter, Lt. LeDesma stated to Gibson,"You can not call any witness on your behalf,
    because the incident happened in the cell, and it was only you and Harrington in the cell.
   Therefore, since no one saw the fight, there is no one to call."


45. Gibson stated, he still wanted to call Sgt. Giddens, Unit Manager "Collier", and Frost to
    be his witnesses.



46. Thereafter, Sgt. VanHorn told Gibson he can not call anyone. Next, VanHorn unchecked
   the "yes" box on the Conduct Report form and proceeded to check the "no" box.
    Case: 3:19-cv-00198-JGC Doc #: 1 Filed: 01/25/19 7 of 11. PageID #: 7



    indicating that Gibson did not want to call any witnesses on his behalf for the RIB
    hearing.


47. Gibson then asked Sgt. Vanllorn,"When will the RIB hearing take place {be helci).


48. Sgt. VanHorn stated to Gibson,"Most likely, it will occur one day next week, because
   today is close to the weekend and we usually hold RIB hearings at the beginning of the
    week.



                                     DENIAL OF DUE PROCESS



49. Plaintiff realleges and incorporates by reference his allegations in paragraphs 1 through
   48 as if fully restated herein.


50. On August 30"\ 2018 at 9:15 AM (two hours after the reading of the Conduct Report),
    Gibson was taken before the RIB panel for the determination his violation of the inmate
   rules of conduct, as described in rule 5120-9-06 of the Administrative Code.



51. Plaintiff, Gibson never waived his right to the twenty-four hours' notice prior to the
    hearing, yet the chairperson. Lt. LeDesma, failed to postpone the RIB hearing.


52. At the reading of the Conduct Report, Gibson requested to have witnesses appear on his
    behalf to support his defense at the disciplinary hearing. He was deprived of this right by
   the Defendants.


53. On August 30*'', 2018, the arbitrary decision in refusing Gibson to call witnesses to
   dispute the allegation charged in the Conduct Report is supported by the audio recording
   from the RIB hearing.


54. Gibson was denied the right to a fair RIB and impartial RIB hearing.


55. On August 30^'', 2018, Plainti ff denied the Rule 19 violation as charged in the Conduct
    Report. Lt. LeDesma rejected to hear tesliinony from Sgt. Giddens, Unit Manager
    Case: 3:19-cv-00198-JGC Doc #: 1 Filed: 01/25/19 8 of 11. PageID #: 8



   Collier, and (inmate) Robert Frost to substantiate or corroborate his claims because the
   facts in his case were in dispute.


56. Sgt. Giddens, Unit Manager Collier, and (inmate) Robert Frost testimony would have not
   been irrelevant to the facts of the underlying charge.


57. Sgt. Giddens, Unit Manager Collier, and (inmate) Robert Frost testimony was sufficient
   to require them to be called as witnesses for Plaintiffs defense.


58. The Defendant presented a blanket policy to deny him witnesses, stating that Sgt.
   Giddens can not be a witness because he is the eharging offieer. Moreover. Gibson was
   forbidden to call any staff member to testify at his RIB hearing.


59. The Defendant failed to support their contentions in refusing to call the witnesses that
   Plaintiff requested, or even explain its decision. Furthermore, the reason for the denial to
   call witnesses was not documented in the record at the time of the hearing.


60. Although, AR 5120-9-08(F)(l)states, witnesses (inmates and staff members)shall be
   advised that they are subject to appropriate discipline for presentation of lalse testimony,
    yet Gibson was deprived the opportunity to call any staff member for his defense.


61. On August 30''', 2018, Gibson requested for Sgt. Giddens and Collier to be present as a
    witness, but was denied this right by LeDesma. Pursuant to AR 5120-9-08(F)(5), the
   charging official shall appear if requested by the inmate.


62. The presence of Lt. Lt. LeDesma at the reading of the Conduct Report with Sgt. VanHorn
   prevented the RIB panel from rationally determining the facts of the alleged incident.
    Moreover, Lt. LeDesma was the actual hearing officer at the RIB hearing.


63. Gibson's RIB hearing was based on impressions that Lt. LeDesma brought with him to
   the hearing.
    Case: 3:19-cv-00198-JGC Doc #: 1 Filed: 01/25/19 9 of 11. PageID #: 9



64. The Defendant was a custom and policy of denying inmates the right to call witnesses on
    their behalf at RIB hearings.


65. Plaintiff's disciplinary conviction was unlawfully obtained.


66. The Defendants conduct is in direct violation ofWolfYv. McDonnell. Wolffv.
    McDomell(1974), 418 U.S. 539, 556,94 S. Ct. 2963, 2975, 41 L. Ed. 2d 935, 951.




                   EXHAUSTIUON OF ADMINISTRATIVE REMEDIES



67. The Plaintiff has exhausted his administrative remedies with respect to all claims and all
   defendants.



68. Pursuant to AR 5l20-9-08{P)the Plaintiff has exhausted his administrative remedies with
   respect to all claims because this section or paragraph does not provide an additional
   appeal for the inmate above the appeal to the managing officer.


                                    CLAIMS FOR RELIEF



69. The actions of defendants Lt. LeDesma and Sgt. VanHorn in refusing to call the
    witnesses requested by the Plaintiff, thereafter, iinding him guilty of a Rule 19 violation,
   denied the Plaintiff due process of law in violation of the Fourteenth Amendment to the
    United States Constitution.



70. The failure of Lt. LeDesma to postpone the RIB hearing, knowing that Plaintiff
    unambiguously did not waived his right to the twenty-four hours' notice prior to the
    hearing as described in Rule 5120-9-06 of the Administrative Code, deprived Plaintiff
   due process of law in violation of the Fourteenth Amendment to the United States
   Constitution.
      Case: 3:19-cv-00198-JGC Doc #: 1 Filed: 01/25/19 10 of 11. PageID #: 10




WHEREFORE,Plaintiff requests that the court grant the following relief;


   A. Issue an injunction ordering defendant Department of Rehabilitation and Corrections to
       expunge the disciplinary conviction described in this complaint from the plaintiff's
       institutional record.



   B. Award compensatory damages in the following amounts:
       1. $50,000 jointly and severally against defendants Department of Rehabilitation and
             Corrections, LeDesma, and Vanl lorn for physical and emotional injuries sustained as
             a result of plaintiffs unlawfully obtained disciplinary conviction.


       2. $25,000 jointly and severally against defendants Department of Rehabilitation and
             Corrections, LeDesma, and VanI lorn for the punishment and emotional injury
             resulting from their denial of due process in connection with the Plaintiffs
             disciplinary proceeding.


   C. Award punitive damages in the following amounts:

          1. $25,000 each against defendants Department of Rehabilitation and Corrections,
             LeDesma, and Vanllorn;



   D. Grant such other relief as it may appear that plaintiff is entitled.

January         ,2019

                                                       Respectfully submitted.


                                                       Reginald Gibson,pro se #643-525
                                                       Allen Correctional Institution
                                                       P.O. Box 4501
                                                       Lima, Ohio 4502

                                                  10
      Case: 3:19-cv-00198-JGC Doc #: 1 Filed: 01/25/19 11 of 11. PageID #: 11



                                        VERIFICATION




       Pursuant to 28 U.S.C. §1746, 1 declare and verily under penalty of perjury under the laws

of the United States of America that the foregoing is true and correct.



Executed: January        , 2019.




Reginald Gibson,;?ro se #643-525




                                                11
